Citation Nr: 1626316	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-18 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to an increased disability rating for depression, currently rated as 30 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. In a July 2010 rating decision, the RO denied a TDIU. In a January 2011 rating decision, the RO continued a 10 percent disability rating for depression. In a May 2011 rating decision, the RO increased the rating for depression to 30 percent. The Veteran has continued his appeal, and is seeking a rating higher than 30 percent.

In January 2014, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In March 2014, the Board remanded the case to the Board for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review of the claim for an increased rating for depression. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board presently finds that additional evidence is needed with respect to the claim for a TDIU. Therefore, the issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's depression produces occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The Veteran's depression meets the criteria for a 50 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2009 through 2011. In those letter, the RO notified him what information was needed to substantiate claims for increased disability ratings and for a TDIU. The letters also addressed how VA assigns effective dates.

In the March 2016 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.

The claims file contains service medical records, post-service medical records, VA examination reports, and a transcript of the 2014 Board hearing. There has been substantial compliance with the instructions in the 2014 Board remand. The assembled evidence is sufficient to reach a decision on the issue of the rating for depression.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Depression

During the Veteran's service, an accident while he was working on a helicopter caused his left hand very severe traumatic injury, including amputation of two fingers. VA established service connection, effective immediately following his separation from service, for several disabilities, including the left hand disability and depression.

The RO initially assigned a 0 percent disability rating for the Veteran's depression. He appealed that rating. In a September 1997 rating decision, the RO increased the initial rating to 10 percent. In August 2010, the Veteran submitted a claim for an increased rating. In a January 2011 rating decision, the RO continued the 10 percent rating. The Veteran appealed that decision. In a May 2011 rating decision, the RO increased the rating to 30 percent, effective in August 2010. The Veteran has continued his appeal. He contends that his depression produces impairment that warrants a disability rating higher than 30 percent.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The Board will consider whether ratings higher than 30 percent are warranted for any period since August 2010, when the Veteran filed the increased rating claim that led to the present appeal.

The rating schedule provides for rating mental disorders, including depressive disorders, under a General Rating Formula for Mental Disorders. That formula provides the following rating criteria:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent



	(CONTINUED ON NEXT PAGE)


Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) .. 30 percent

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or: symptoms controlled by continuous medication  ........................ 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication  ......................... 0 percent

38 C.F.R. § 4.130.

In a VA mental health consultation in August 2010, the Veteran reported depression. He stated that he was being treated with Zoloft and Trazodone. He indicated that he lost his job in 2008 and his home in 2009. He related feeling frustrated and discouraged, but not suicidal.

In a VA mental disorders examination in December 2010, the Veteran reported that he was on Zoloft to treat depression. He related irritability, persistent anhedonia, and pessimistic and hopeless thoughts. He indicated having suicidal wishes, without a plan. He reported sleep impairment, which he related to sleep apnea and back pain. He denied having hallucinations, obsessive behavior, panic attacks, or homicidal thoughts. He indicated that being unemployed added to his depression. The examiner concluded that the Veteran had depression. In response to an examination form question as to which rating criteria the Veteran's occupational and social impairment due to depression most closely resembled, the examiner selected the criteria for a 30 percent rating: occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

In VA treatment in January 2011, the Veteran reported that he was having difficulty obtaining a job, and that he felt very discouraged. He related increasing tiredness and apathy, such that he did not want to get out of bed in the morning or do anything. He reported intermittent suicidal ideas, without intention, plans, or attempts. He also related fleeting homicidal fantasies. A psychiatrist adjusted medications and referred him for individual therapy. The Veteran declined inpatient treatment and contracted for safety.

VA treatment notes reflect that the Veteran attended individual mental health therapy in February 2011 through January 2013, and again from March 2014 forward. In February 2011, he reported ongoing depression and discouragement, as well as impairment of memory and concentration. He related having thoughts of violence. He indicated that sometimes he snapped and disciplined his children physically. He stated that he fantasized about suicide three or four times a day, and some days fantasized about killing someone. In March 2011, he reported that in applying for a job he failed a skills test in his area of expertise. A clinician adjusted his psychiatric medications. 

In a June 2011 statement, the Veteran wrote that his depression made it difficult for him to take initiative and to complete tasks.

In VA mental health treatment in July 2011, the Veteran related having feelings of helpless rage. He reported that he had obtained part time work as a janitor. In an August 2011 VA emergency department visit to address back pain, he reported having suicidal ideation almost daily. He was admitted for mental health treatment. He related feeling overwhelmed and hopeless. He was discharged after two days, to continue in outpatient treatment. In September 2011, a psychiatrist further adjusted his medications. 

In VA treatment in April 2012, the Veteran reported having obtained a part time job in information technology (IT). He indicated that he also continued in part time janitorial work. In July 2012, he reported that he had stopped taking two psychiatric medications. He denied present suicidal or homicidal ideation. A psychiatrist adjusted medications.

In August 2012, the Veteran was seen in a VA emergency room due to chest pain. After evaluation and testing, a clinician opined that his chest pain was noncardiac in origin, and likely was due to anxiety.

On a VA mental disorders examination in August 2012, the Veteran reported irritability, poor sleep, anhedonia, guilt, sadness, tearfulness, indecisiveness, fatigue, lack of energy, and feelings of worthlessness. He stated that he had suicidal ideation without intention. He reported difficulty focusing and concentrating. The examiner reported having reviewed the Veteran's claims file. The examiner noted that the Veteran had a depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, circumstantial, circumlocutory, or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation. The examiner noted that the Veteran was managing two part time jobs, but with significant difficulty. In response to an examination form question as to which rating criteria the Veteran's occupational and social impairment due to depression most closely resembled, the examiner selected the criteria for a 30 percent rating: occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

In VA treatment in October 2012, the Veteran stated that, on a present medication for an attention disorder, he was experiencing better focus at work, but increased irritability with his children in the evenings. In December 2012, he reported that he was continuing in his employment while beginning to take courses toward a degree. In January 2013, he stated that he had obtained a full time IT job.

In the January 2014 Board hearing, the Veteran reported that he lost a full time job in 2009, and until 2012 was unemployed or had part time jobs. He stated that presently he had full time employment in IT. He reported that currently he had anxiety attacks, with associated chest pressure, which occurred every day, and sometime lasted all day. He stated that he had suicidal thoughts daily, and sometimes had suicidal plans. He reported that sometimes he had trouble concentrating. He indicated that he was on medication to address an attention disorder and help him concentrate. He reported that at work he forgot how to do tasks he had done before. He indicated that presently he was not in scheduled mental health treatment because work kept him too busy. He indicated that he had stopped taking medications for depression and anxiety because he had homicidal thoughts in spite of, or possibly due to, some medications. He indicated that he experienced more anxiety attacks with chest pressure, however, when he was not on those medications. He stated that he felt suicidal with or without depression medications, but that off depression medications he no longer felt homicidal. He related that presently he felt somewhat overwhelmed, and was having difficulty managing at work. He stated that sometimes he had to leave work early because of depression and anxiety symptoms. He also reported having had brief hospital visits and stays due to depression and anxiety. He indicated that, in the most recent year, he had missed the equivalent to two to three weeks of work due to anxiety and depression. He reported that in an evaluation at work he was told that he had problems with memory and following instructions. He related having good relationships with his wife and children.

In VA treatment in March 2014, the Veteran reported feeling overwhelmed with his work and courses. He denied suicidal or homicidal ideation. The clinician observed that he had normal speech and an appropriate affect. In April 2014, the Veteran reported that at work he struggled with feelings of inadequacy. The clinician noted agitation, an anxious mood, obsessive thoughts, and impaired judgment. 

On VA mental disorders examination in July 2014, the Veteran reported depressive symptoms. He related having poor sleep, irritability, anxiety, low energy, and impaired concentration and memory. He stated that he worked full time and took college courses. He indicated that he lived with his wife and children. He indicated that he did not have time for leisure activities. He reported that he resumed therapy in March 2014 when his wife told him to get help or she would call the police. He stated that he attended therapy sporadically because he did not want his mental health treatment known at his work.

The examiner reported having reviewed the Veteran's treatment records. The examiner noted that the Veteran had a depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood. His speech and thought were normal, his affect was constricted, and his mood was angry, anxious, and hopeless. He had passive suicidal ideation, without a plan. There was no evidence of delusions, paranoia, or psychosis. In response to an examination form question as to which rating criteria the Veteran's occupational and social impairment due to depression most closely resembled, the examiner selected the criteria for a 30 percent rating: occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal. The examiner stated that the Veteran's irritability, apathy, and anhedonia might mildly impair with ability to work with others, but had not impaired his ability to interact with supervisors. The examiner opined that the Veteran's impaired concentration and impaired mood might mildly impair his work performance.

In VA psychiatric treatment in August 2014, the Veteran reported ongoing depression and anxiety, addressed with therapy. He stated that presently he had persistently low mood and motivation, and significant, persistent anxiety. The clinician indicated that these interfered with his life, but minimally. The Veteran related having occasional panic. He reported worsening fatigue and impairment of concentration. He indicated that current medication had helped with his attention disorder symptoms, but recently was less effective. He denied anhedonia, suicidal or homicidal ideation, hallucinations, or paranoia. He indicated that he was employed and that he lived with his wife. The treating clinician found that he had normal speech and thought content, a depressed mood, and intact insight and judgment. The clinician adjusted his attention disorder medication.

In VA treatment in November 2014, the Veteran reported improved energy and focus on an increased dose of attention disorder medication. He stated that anxiety that interfered with his sleep, and that he had increased irritability at home and at work. He denied worsening anhedonia or suicidal ideation.

In an October 2014 statement, the Veteran asserted that the rating assigned for his depression suggested that the symptoms he reported had not been written down or had not been believed.

In VA treatment in June 2015, the Veteran reported ongoing anxiety. He related having daily thoughts about the accident and hand injury during service. He also reported trouble falling asleep, and depressive symptoms of fluctuating severity. He denied having a persistently depressed mood, hopelessness, or suicidal ideation.

In a May 2016 statement, the Veteran's representative noted that the Veteran has suicidal ideation, which is among the rating schedule criteria for a 70 percent rating.

VA examiners have concluded that the Veteran's depression produces occupational impairment most comparable to the criteria for a 30 percent rating. However, the assembled evidence reflects that, from 2010, his depression symptoms have varied somewhat, but have generally produced fairly significant occupational impairment. He has managed to search for work, to obtain and hold part time and full time jobs, and to take courses; but he has experienced considerable strain and difficulty doing so. Medications and therapy have sometimes helped, but he has continued to struggle nonetheless. He also experiences suicidal ideation, and at times homicidal ideation. Considering all of the symptoms and effects, his depression produces occupational impairment that reduces his reliability and productivity, and that approximates the criteria for a 50 percent rating more nearly than the criteria for a 30 percent rating. The Board therefore grants a 50 percent rating.

The Veteran's depression disability picture does not approach or approximate the criteria for a rating higher than 50 percent. At work, his depression causes him to struggle, but not to be deficient. He has not had deficiencies in school or family relations, or persistent deficiencies in judgment, or thinking. He does not have total occupational and social impairment. He has had suicidal, and, at times, homicidal ideation. The record indicates, however, that such thoughts generally were not accompanied by intent or plan. The Board does not minimize the gravity of suicidal and homicidal ideation. Suicidal ideation is among the criteria for a 70 percent rating. Persistent danger of hurting self or others is among the criteria for a 100 percent rating. Suicidal and homicidal ideation are among the factors that make his impairment more closely resemble the criteria for a 50 percent rating than those for a 30 percent rating. Suicidal and homicidal ideation are only some of the symptoms making up his overall disability picture, however. The Board finds that his psychiatric symptomatology, considered as a whole, most closely and consistently corresponds to the 50 percent rating. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). Therefore a 50 percent rating, but no higher, is warranted for his depression.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2015); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's depression has not led to frequent hospitalizations. His depression has effects on his employment, but does not interfere with his employment to a marked extent. The criteria in the rating schedule adequately address the symptoms and manifestations of his depression. Therefore, referral for consideration of an extraschedular rating is not warranted. 


ORDER

Entitlement to a 50 percent disability rating for depression is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

REMAND

The Veteran contends that the combined effects of his service-connected disabilities make him unable to maintain a substantially gainful occupation. In an October 2014 statement, he asserted that he was unemployable due to the combined effects of all of those disabilities.

In the present decision, above, the Board has granted an increase to a 50 percent rating for his depression. His other service-connected disabilities are residuals of injury of the left hand and wrist, currently rated at 60 percent, right hand carpal tunnel syndrome, rated at 10 percent, hypothyroidism, rated at 10 percent, tinnitus, rated at 10 percent, bilateral hearing loss, rated at 0 percent, and eczema, rated at 0 percent. While a 2014 examination addressed the effects of the Veteran's depression on his capacity for employment, the record does not contain recent evidence regarding the current effects of his other disabilities on his capacity for employment. The Board therefore is remanding the TDIU issue for new examinations to determine the current effects of his left hand and wrist disability, right hand carpal tunnel syndrome, hypothyroidism, tinnitus, hearing loss, and eczema on his capacity to secure and follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination or examinations, by appropriate clinicians, to determine the current manifestations of his left hand and wrist disability, right hand carpal tunnel syndrome, hypothyroidism, tinnitus, hearing loss, and eczema, and the effects of each of those disorders on his employment capacity. Ask the examiner(s) to describe, for each of those disabilities, the reported and expected effects of each disability on his ability to perform occupational tasks, his endurance for a typical work schedule, his capacity for regular work attendance, and his capacity to secure and follow a substantially gainful occupation.

2. Thereafter, readjudicate the claim for a TDIU. If a TDIU remains denied, issue the Veteran and his representative a supplemental statement of the case, and afford them a reasonable opportunity to respond. Thereafter, return the case to the Board for review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


